Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on February 21, 2020 for patent application 16/797,233.

Status of Claims
2.	Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Dosary et al. (U.S. Publication Number: 2017/0183963).
As to independent claim 1, Al-Dosary discloses a method, comprising: 
obtaining a borehole temperature profile for a borehole in a given mud system (e.g., temperature profile) (see Paragraph [0137], [0065]); 
obtaining a heat generation profile for a particular tool using a digital thermal avatar that tracks a thermal profile for the particular tool (e.g., baseline temperature profile characterizes the geothermal 
using the digital thermal avatar, calculating a permissible duration for a job in the borehole for the particular tool (e.g., rise in temperature within a period of time) (see Paragraph [0134]). 
As to independent claim 13, Al-Dosary discloses non-transitory, tangible, and computer-readable medium storing instructions that, when executed by one or more processors, are configured to cause the one or more processors to: 
cause storage of a thermal digital avatar for a downhole tool, wherein the thermal digital avatar comprises a customized model for the downhole tool that models specific parameters of the downhole tool (e.g., ISE information may provide a parameter representative of a lateral e.g., at a point of time) (see Paragraph [0122]); 
obtain, at the thermal digital avatar, a borehole temperature profile for a borehole in a given mud system (e.g., baseline temperature profile characterizes the geothermal effect of the formation while additional temperature profiles 1232, 1234 and 1236 provide information as to injection and warm-back) (see Paragraph [0135]); 
obtain, at the thermal digital avatar, a job duration for a job (e.g., rise in temperature within a period of time) (see Paragraph [0134]); and 
calculate, using the thermal digital avatar, a maximum heat generation allowed for the downhole tool based at least in part on a heat generation profile for the downhole tool that is stored in the thermal digital avatar (e.g., temperature profile) (see Paragraph [0137]).
As to independent claim 18, Al-Dosary discloses a system, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, are configured to cause the one or more processors to: 
receive an initial thermal profile for a downhole tool (e.g., logging and control) (see Figure 2); 

receive an update to a physical characteristic of a thermal profile for the downhole tool that effect the thermal profile for the downhole tool (e.g., rise in temperature within a period of time) (see Paragraph [0134]); 
update the thermal profile for the downhole tool based on the update to the physical characteristic (e.g., ISE information may provide a parameter representative of a lateral e.g., at a point of time) (see Paragraph [0122]); and 
assign the downhole tool to a job based at least in part on updated thermal profile (e.g., baseline temperature profile characterizes the geothermal effect of the formation while additional temperature profiles 1232, 1234 and 1236 provide information as to injection and warm-back) (see Paragraph [0135]).
As to dependent claim 2, Al-Dosary teaches the method of claim 1, wherein the digital thermal avatar is at least partially stored in a cloud (e.g., cloud) (see Paragraph [0165]). 
As to dependent claim 3, Al-Dosary teaches the method of claim 1, wherein the thermal profile indicates under how much heat the particular tool may undergo before function is inhibited (e.g., baseline temperature profile characterizes the geothermal effect of the formation while additional temperature profiles 1232, 1234 and 1236 provide information as to injection and warm-back) (see Paragraph [0135]). 
As to dependent claim 4, Al-Dosary teaches the method of claim 3, wherein the heat generation profile indicates an amount of heat generated for a power level to be used for the job (e.g., rise in temperature within a period of time) (see Paragraph [0134]). 
As to dependent claim 5, Al-Dosary teaches the method of claim 4, wherein the thermal digital avatar uses the power level to be used for the job, the permissible duration for the job, and the 
As to dependent claim 6, Al-Dosary teaches the method of claim 1, wherein the digital thermal avatar comprises parameters that effect thermal operations of the particular tool (e.g., ISE information may provide a parameter representative of a lateral e.g., at a point of time) (see Paragraph [0122]). 
As to dependent claim 7, Al-Dosary teaches the method of claim 1, wherein the heat generation profile comprises a thermal efficiency for the particular tool that indicates an amount of heat generated based on amount of power used by the particular tool (e.g., MWD tool 253 may include equipment for generating electrical power, for example, to power various components of the drill string) (see Paragraph [0072]). 
As to dependent claim 8, Al-Dosary teaches the method of claim 7, wherein the thermal efficiency for the particular tool is based at least in part on the age of the particular tool (e.g., temperature may rise more slowly, in a more extended period of time back toward the geothermal gradient e.g., baseline temperature profile) (see Paragraph [0134]). 
As to dependent claim 9, Al-Dosary teaches the method of claim 7, wherein the thermal efficiency for the particular tool is based at least in part on an imperfection of a heatsink of the particular tool (e.g., baseline temperature profile characterizes the geothermal effect of the formation while additional temperature profiles 1232, 1234 and 1236 provide information as to injection and warm-back) (see Paragraph [0135]). 
As to dependent claim 10, Al-Dosary teaches the method of claim 1, wherein the heat generation profile for the particular tool is different than an additional heat generation profile for an additional tool having a same part number (e.g., baseline temperature profile characterizes the 
As to dependent claim 11, Al-Dosary teaches the method of claim 1, wherein the borehole temperature profile comprises a profile of temperature variations over time or depth of the borehole in a mud system (e.g., temperature profile) (see Paragraph [0137], [0065]). 
As to dependent claim 12, Al-Dosary teaches the method of claim 1, comprising assigning the particular tool to the job based at least in part on the calculated permissible duration, wherein calculating the permissible duration for the job comprises using a customized model for the particular tool in the digital thermal avatar to predict the permissible duration (e.g., rise in temperature within a period of time) (see Paragraph [0134]). 
As to dependent claim 14, Al-Dosary teaches the non-transitory, tangible, and computer-readable medium of claim 13, wherein the downhole tool and an additional downhole tool have a same part number while having different heat generation profiles in different thermal digital avatars (e.g., baseline temperature profile characterizes the geothermal effect of the formation while additional temperature profiles 1232, 1234 and 1236 provide information as to injection and warm-back) (see Paragraph [0135]). 
As to dependent claim 15, Al-Dosary teaches the non-transitory, tangible, and computer-readable medium of claim 13, wherein the instructions are configured to cause the thermal digital avatar to obtain additional parameters of the downhole tool, wherein calculating the maximum heat generation allowed is based at least in part on the additional parameters (e.g., ISE information may provide a parameter representative of a lateral e.g., at a point of time) (see Paragraph [0122]). 
As to dependent claim 16, Al-Dosary teaches the non-transitory, tangible, and computer-readable medium of claim 13, wherein the instructions are configured to cause the one or more 
As to dependent claim 17, Al-Dosary teaches the non-transitory, tangible, and computer-readable medium of claim 16, wherein the location comprises a particular region of a plurality of regions (e.g., ISE information may provide a parameter representative of a lateral e.g., at a point of time) (see Paragraph [0122]). 
As to dependent claim 19, Al-Dosary teaches the system of claim 18, comprising the downhole tool (see Figure 2). 
As to dependent claim 20, Al-Dosary teaches the system of claim 18, wherein the physical characteristic comprises an imperfection in a heatsink of the downhole tool, the age of the downhole tool, results of a heat generation test, or a combination thereof (e.g., baseline temperature profile characterizes the geothermal effect of the formation while additional temperature profiles 1232, 1234 and 1236 provide information as to injection and warm-back) (see Paragraph [0135]).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
9199 (IN USA OR CANADA) or 571-272-1000.

/Tejal Gami/
Primary Patent Examiner, Art Unit 2117